Citation Nr: 0212660	
Decision Date: 09/20/02    Archive Date: 09/26/02

DOCKET NO.  00-08 721	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to an increased disability evaluation for 
weak foot, bilateral, currently evaluated as 10 percent 
disabling.

2.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a 
back disorder, to include as secondary to the service-
connected weak foot, bilateral.

(The issues of entitlement to service connection for a back 
disorder and hearing loss will be addressed in a separate 
decision.)


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Trueba-Sessing, Associate Counsel


INTRODUCTION

The veteran served on active service from October 1942 to 
December 1945. 

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a February 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
No. Little Rock, Arkansas.

Following a reopening of the veteran's claim of service 
connection for a back disorder and pursuant to authority 
granted by 67 Fed. Reg. 3,099, 3,104 (Jan. 23, 2002) (to be 
codified at 38 C.F.R. § 19.9(a)(2)), the Board is undertaking 
additional development on the issue of service connection for 
a back disorder, to include as secondary to the service-
connected bilateral weak foot, as well as on the issue of 
service connection for hearing loss.  When the Board 
completes the required development, it will notify the 
veteran as required by Rule of Practice 903.  67 Fed. Reg. 
3,099, 3,105 (Jan. 23, 2002) (to be codified at 38 C.F.R. 
§ 20.903).  After giving the notice and reviewing the 
response to the notice, the Board will prepare a separate 
decision addressing these issues.


FINDINGS OF FACT

1.  The VA has fulfilled its duty to assist the appellant by 
obtaining and fully developing all relevant evidence 
necessary for the equitable disposition of the issues 
addressed in this decision.

2.  The veteran's bilateral weak foot disability is currently 
manifested by subjective complaints of decreased sensation 
and increased temperature of the feet with objective evidence 
of moderate arches with some mild pronation.

3.  In an August 1986 Board decision, the veteran was denied 
service connection for arthritis of the hip, back and legs 
secondary to the service-connected weak foot, bilateral.  
This decision is final.

4.  The evidence associated with the claims file since the 
August 1986 Board decision is, either by itself or in 
connection with evidence already of record, so significant 
that it must be considered to decide fairly the merits of the 
veteran's claim of entitlement to service connection for a 
back disorder.  


CONCLUSIONS OF LAW

1.  The criteria for a disability evaluation in excess of 10 
percent for weak foot, bilateral, have not been met.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 1991 & Supp. 2001); 
38 C.F.R. §§ 3.321, 4.1-4.14, 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Code 5277 (2001); DeLuca v. Brown, 8 Vet. App. 
202, 206-7 (1995); Butts v. Brown, 5 Vet. App. 532 (1993). 

2.  The August 1986 Board decision is final.  38 U.S.C.A. § 
7104 (West 1991 & Supp. 2001); 38 C.F.R. § 20.1100 (2001).

3.  The evidence received since the August 1986 Board 
decision is new and material, and the veteran's claim of 
service connection for a back disorder, to include as 
secondary to the service-connected weak foot, bilateral, is 
reopened.  38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. 
§ 20.1100 (2001); 38 C.F.R. §§ 3.156(a) (effective prior to 
August 29, 2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

During the pendency of the appeal, the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (Nov. 9, 2000) (codified at 38 U.S.C. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126) became effective.  This 
liberalizing legislation is applicable to all claims for VA 
benefits, to include claims involving entitlement to 
increased ratings and claims to reopen previously denied 
claims of service connection.  Karnas v. Derwinski, 1 Vet. 
App. 308, 312-13 (1991).  Besides eliminating the requirement 
that a claimant submit evidence of a well-grounded claim, it 
provides that VA will assist the claimant in obtaining 
evidence necessary to substantiate a claim.  Specifically, it 
requires VA to notify the claimant and the claimant's 
representative, if any, of information required to 
substantiate a claim.  The VCAA also provides for a broader 
VA obligation to obtain relevant records and advise a 
claimant of the status of those efforts, and contains an 
enhanced requirement to provide a VA medical examination or 
obtain a medical opinion in cases where such a procedure is 
necessary to make a decision on a claim.  Further, during the 
pendency of this appeal, in August 2001, VA issued 
regulations to implement the VCAA.  See 66 Fed. Reg. 45,620 
(Aug. 29, 2001) (to be codified as amended at 38 C.F.R. §§ 
3.102, 3.156(a), 3.159 and 3.326(a)).  The amendments, which 
apply only to claims governed by Part 3 of the Code of 
Federal Regulations, were effective November 9, 2000, except 
for the amendment to 38 C.F.R. 
§ 3.156(a), which was made effective August 29, 2001.  While 
the VCAA and the regulations implementing the VCAA provide in 
some circumstances for VA to obtain an additional medical 
examination or opinion, special provisions apply to claims to 
reopen finally adjudicated claims filed after November 9, 
2000 allowing such development only if new and material 
evidence is presented or secured, given that the claim was 
previously denied.

In this regard, the Board observes that the VCAA appears to 
have left intact the requirement that a veteran must first 
present new and material evidence in order to reopen a 
previously and finally denied claim under 38 U.S.C.A. § 5108 
before the Board may determine whether the duty to assist is 
fulfilled and proceeding to evaluate the merits of that 
claim.  It is specifically noted that nothing in the Act 
shall be construed to require the Secretary to reopen a claim 
that has been disallowed except when new and material 
evidence is presented or secured, as described in 38 U.S.C.A. 
§ 5108.  38 U.S.C.A. § 5103A(f) (West Supp. 2001).

The Board acknowledges that the implementing regulations 
modify the definition of new and material evidence and 
provide for assistance to a claimant on claims to reopen.  
See 66 Fed. Reg. at 45,630 (to be codified as amended at 38 
C.F.R. 
§§ 3.156(a), 3.159(c)).  However, the regulation provisions 
affecting the adjudication of claims to reopen a finally 
decided claim are applicable only to claims received on or 
after August 29, 2001.  66 Fed. Reg. at 45,620.  Because the 
veteran's claim to reopen his previously denied claim of 
service connection for a back disorder was received prior to 
that date (in August 1999), those regulatory provisions do 
not apply.

The Board finds no prejudice to the appellant in this case by 
proceeding with the adjudication of the issues of entitlement 
to an increased rating for weak foot, bilateral and whether 
new and material evidence has been received to reopen a claim 
of entitlement to service connection for a back disorder, to 
include as secondary to the service-connected weak foot, 
bilateral.  The RO has complied with the notice and duty to 
assist provisions of the VCAA.  Specifically, the appellant 
and his representative were advised by the RO of the 
information required to substantiate his claim for an 
increased rating and his claim to reopen the previously 
denied claim of service connection, and thus, it may proceed 
with its appellate review.  In this regard, the Board notes 
that collectively, via the April 2000 statement of the case, 
and the May 2000 supplemental statement of the case, the 
veteran was provided with information regarding the evidence 
needed to substantiate his claims.  The veteran has been 
given the opportunity to identify additional relevant 
evidence that may substantiate his claims, including during 
the April 2000 RO hearing.  Additionally, the veteran was 
examined by VA for his service connected feet disability in 
1999.  And, via a February 2001 RO letter, he was provided 
with specific information concerning the VCAA.  The Board is 
not aware of the existence of additional relevant evidence in 
connection with the claims on appeal.  Therefore, the Board 
may proceed with its appellate review without prejudice to 
the appellant.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to 
be codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, and 3.326(a)); Bernard v. Brown, 4 Vet. App. 384 
(1993).

I.  Increased Disability Evaluation for Weak Foot, Bilateral.

Disability evaluations are determined by evaluating the 
extent to which the claimant' service-connected disabilities 
affect the ability to function under the ordinary conditions 
of daily life, including employment, by comparing the 
symptomatology with the criteria set forth in the Schedule 
for Rating Disabilities (Rating Schedule).  See 38 U.S.C.A. 
§ 1155 (West 1991); 38 C.F.R. §§ 4.1, 4.2, 4.10 (2001).  
Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  See 38 C.F.R. § 4.7 (2001).

With respect to a disability of the musculoskeletal system, 
the Board notes that such disability is the inability to 
perform normal working movement with normal excursion, 
strength, speed, coordination, and endurance.  Weakness is as 
important as limitation of motion.  A part which becomes 
disabled on use must be regarded as seriously disabled.  A 
little-used part of the musculoskeletal system may be 
expected to show evidence of disuse through atrophy.  See 38 
C.F.R. § 4.40. Furthermore, the provisions of 38 C.F.R. § 
4.45 require consideration as to whether there is less, more 
or weakened movement, excess fatigability, incoordination, 
and impaired ability to execute skilled movements smoothly, 
and pain on movement, swelling, deformity, or atrophy of 
disuse.  Thus, when evaluating musculoskeletal disabilities, 
VA may, in addition to applying schedular criteria, consider 
granting a higher rating in cases in which functional loss 
due to pain or weakness is demonstrated, and such pain or 
weakness on use is not contemplated in the relevant rating 
criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. 
Brown, 8 Vet. App. 202, 204-7 (1995).

In this case, in a January 1946 rating decision, the veteran 
was awarded service connection for pes planus, first degree, 
symptomatic, and was awarded a 10 percent rating effective 
December 1945.  In March 1949, the veteran's award was 
recharacterized to weak feet, bilateral, symptomatic.  At 
present, the veteran's disability continues to be evaluated 
as 10 percent disabling, and is rated under Diagnostic Code 
5277.  He is currently seeking an increased rating in excess 
of 10 percent.

With respect to the relevant evidence, the evidence shows the 
veteran has had problems with his feet since service.  
Specifically, his December 1945 discharge examination shows 
he had pes planus, first degree, symptomatic.  Following his 
service, the veteran was examined by VA in March 1949 and 
February 1954, and during both examinations he was diagnosed 
with weak foot, bilaterally, symptomatic.

In February 1986, the veteran was again examined by VA.  At 
that time, he complained of cramping of the legs and feet 
with stiffness in the mornings.  Upon examination, he was 
found to have flexible medial arches, with decreased 
sensation of the feet.  The veteran further reported that he 
felt his feet were cold.  On x-ray examination, the veteran's 
feet were found to be within normal limits.  The veteran's 
foot problems were deemed to be related mostly to other 
illnesses and age. 

In September 1999, the veteran underwent a VA examination 
which shows he reported his feet hurt when he went on long 
hikes, and that he had a bad back and was trying to avoid 
symptoms.  He also had heart symptoms.  The veteran further 
reported that he wore arch supports and boots which helped 
his symptoms.  Upon examination, he was found to have 
moderate arches with some mild pronation.  No palpable 
tenderness was noted, and he had a range of motion within 
normal limits.  The veteran's diagnosis was nearly normal 
with mild pronation; most of his symptoms were deemed to be 
due to his age group.  He was 77 years old at the time of the 
examination.

With respect to the applicable law, under Diagnostic Code 
5277, a 10 percent disability evaluation, which is the 
maximum allowed, is awarded for weak foot, bilateral by 
rating the underlying condition, if it is a symptomatic 
condition secondary to many constitutional conditions, 
characterized by atrophy of the musculature, disturbed 
circulation, and weakness.  See 38 C.F.R.  § 4.71a Diagnostic 
Code 5277 (2001).

Upon a review of the evidence, the Board finds that the 
veteran's feet disability is currently characterized by 
subjective complaints of decreased sensation and increased 
temperature of the feet.  However, the objective evidence 
shows he has moderate arches with some mild pronation, no x-
ray evidence of feet abnormalities, no palpable tenderness, 
and normal range of motion.  As such, the veteran's feet 
disability is properly rated as 10 percent disabling under 
Diagnostic Code 5277.

In evaluating the veteran's disability under other applicable 
Diagnostic Codes, the Board will consider Diagnostic Codes 
5276, 5003 and 5010.  See Butts v. Brown, 5 Vet. App. 532 
(1993) (implicitly holding that the BVA's selection of a 
Diagnostic Code may not be set aside as "arbitrary, 
capricious, an abuse of discretion, or otherwise not in 
accordance with law," if relevant data is examined and a 
reasonable basis exists for its selection).  In this regard, 
the Board finds that the evidence does not show that the 
veteran's disability is characterized by severe, acquired 
flatfoot disability with objective evidence of marked 
deformity (pronation, abduction, etc.), pain on manipulation 
and use accentuated, indication of swelling on use, and 
characteristic callosities.  Such are the characteristic 
required for a 30 percent rating under Diagnostic Code 5276. 
Therefore, as the veteran's current disability does not meet 
the required criteria, a rating in excess of 10 percent for 
his service-connected weak feet disability is not warranted 
under Diagnostic Code 5276.  See 38 C.F.R. § 4.71a, 
Diagnostic Code 5276 (2001).

Additionally, under Diagnostic Codes 5003 (degenerative 
arthritis) and 5010 (traumatic arthritis), a 20 percent 
rating is assigned where there is x-ray evidence of 
involvement of 2 or more major joints or 2 or more minor 
joint groups, with occasional incapacitating exacerbations.  
However, in this case, the evidence does not show the 
veteran's feet disability is characterized by arthritis.  As 
such, an increased rating in excess of 10 percent for the 
veteran's feet disability is not warranted under Diagnostic 
Codes 5003 and/or 5010.  38 C.F.R. § 4.71a, Diagnostic Codes 
5003, 5010 (2001).  

The Board has considered the veteran's complaints of pain.  
See 38 C.F.R. §§ 4.40, 4.45; DeLuca, 8 Vet. App. at 204-06.  
Although the veteran reports subjective complaints of pain, 
the evidence shows no palpable tenderness, a normal range of 
motion of the feet and no x-ray evidence of abnormalities.  
No additional functional loss due to the service connected 
disability is evident.  Accordingly, the provisions of 38 
C.F.R. §§ 4.40 and 4.45 do not provide a basis for an 
evaluation in excess of 10 percent for the veteran's feet 
disability. 

Thus, taking into consideration the above discussed medical 
facts, along with the criteria established under Diagnostic 
Code 5276, 5277, 5003 and 5010, and 38 C.F.R. §§ 4.40, 4.45, 
4.59; DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995), the 
Board finds that the preponderance of the evidence is against 
an award of a disability evaluation in excess of 10 percent 
for the veteran's service-connected weak foot, bilateral 
under Diagnostic Codes 5276, 5277, 5003 and/or 5010.  The 
appellant's claim is therefore denied. 

The potential application of various provisions of Title 38 
of the Code of Federal Regulations (2001) have been 
considered whether or not they were raised by the appellant 
as required by the United States Court of Appeals for 
Veteran's Claims' holding in Schafrath v. Derwinski, 1 Vet. 
App. 589, 593 (1991).  The Board has considered whether an 
extra-schedular evaluation pursuant to the provisions of 
38 C.F.R. § 3.321(b)(1) (2001) is warranted.  In the instant 
case, however, there has been no showing that the appellant's 
feet disability has caused marked interference with 
employment (i.e., beyond that contemplated in the currently 
assigned evaluation) or the need for frequent periods of 
hospitalization, or has otherwise rendered impracticable the 
application of the regular schedular standards.  

The Board acknowledges that the veteran's disability may to 
an extent interfere with his job performance.  However, the 
evidence simply does not show that the feet disability causes 
marked interference with employment.  As a matter of fact, 
the veteran has a normal range of motion of the feet with no 
pain upon palpation.  As well, he is working on a part-time 
basis selling fuel at a truck stop, as pointed out during the 
April 2000 hearing on appeal at the RO.

To the extent that the claimant may experience functional 
impairment due to the service-connected disability addressed 
here, the Board finds that such impairment is contemplated in 
the currently assigned rating.  In essence, the Board finds 
no evidence of an exceptional or unusual disability picture 
in this case which renders impracticable the application of 
the regular schedular standards.  In that regard, the Board 
observes that with respect to the disability at issue, the 
applicable diagnostic codes contemplate higher ratings.  
However, the Board has not found the disability under 
consideration to be of such severity as to warrant the 
assignment of a higher rating on a schedular basis than that 
indicated above.  Likewise then, referral for consideration 
for extra-schedular evaluations is not warranted here.  See 
Bagwell v. Brown, 9 Vet. App. 237, 239 (1996); Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).



II. New and Material Evidence to Reopen
a Claim of Service Connection for a Back Disorder.

The requirement of submitting new and material evidence to 
reopen a claim is a material legal issue that the Board is 
required to address on appeal.  Barnett v. Brown, 83 F.3d 
1380, 1383-84 (Fed. Cir. 1996); see also Jackson v. Principi, 
265 F.3d 1366 (Fed. Cir. 2001).  In this regard, in an August 
1986 Board decision, the veteran was denied service 
connection for arthritis of the hip, back and legs secondary 
to the service-connected weak foot.  This decision is final.  
38 U.S.C.A. 
§ 7104 (West 1991 & Supp. 2001); 38 C.F.R. § 20.1100 (2001).

As previously noted, a claim based on the same factual basis 
may not be considered.  See 38 C.F.R. § 20.1100 (2001).  The 
exception to this rule is 38 U.S.C.A. § 5108 (West 1991), 
which states, in part, that if new and material evidence is 
presented or secured with respect to a claim which has been 
disallowed, the Secretary shall reopen the claim and review 
the former disposition of the claim.  See Thompson v. 
Derwinski, 1 Vet. App. 251, 253 (1991).

Under 38 C.F.R. § 3.156(a) (effective prior to August 29, 
2001), "new and material evidence" means evidence not 
previously submitted to agency decisionmakers which bears 
"directly and substantially" upon the specific matter under 
consideration.  Such evidence must be neither cumulative nor 
redundant, and, by itself or in connection with evidence 
previously assembled, such evidence must be "so significant 
that it must be considered in order to fairly decide the 
merits of the claim."  See Hodge v. West, 155 F.3d 1356, 
1363 (Fed. Cir. 1998).

The amended regulation, which is effective for claims filed 
on or after August 29, 2001, separately defines "new" as 
not previously submitted and "material" as relating to an 
unestablished fact necessary to substantiate the claim.  If 
the evidence is new and material, the question becomes 
whether the evidence raises a reasonable possibility of 
substantiating the claim.  66 Fed. Reg. 45,620, 45,630 (Aug. 
29, 2001)(to be codified as amended at 38 C.F.R. § 3.156(a)).  
In this case, the Board notes that the provisions of 38 
C.F.R. § 3.156(a), the version prior to the regulatory 
change, are applicable in the appellant's case as the claim 
was filed prior to August 29, 2001.

The evidence submitted since the August 1986 Board decision 
includes an October 1999 statement from C. E. Ransom, M.D., 
which notes the veteran takes non-steroidal agents for his 
degenerative arthritis of the back.  Additionally, the 
evidence includes a November 1999 statement from a private 
physician which reveals the veteran has chronic back pain, 
and that his back problem is aggravated by his service-
connected foot problems.  

Lastly, the evidence includes the veteran's testimony during 
the April 2000 RO hearing indicating that his back problems 
were incurred during service when he hurt his back while 
unloading cases of soft drinks from a truck.  In this regard, 
the veteran noted that the next morning, he was unable to get 
out of bed. 

Upon a review of the evidence, the Board finds that the 
evidence submitted after the August 1986 Board decision is 
clearly new in that it is not redundant or cumulative of 
other evidence previously considered.  As well, the Board 
finds that the evidence is material to the issue under 
consideration, as it shows that the veteran's current back 
problems may be aggravated by his service-connected weak feet 
disability.  Thus, the additional evidence is so significant 
that it must be considered in order to fairly decide the 
merits of the claim.

Based on the foregoing, the Board finds that the recently 
submitted evidence warrants a reopening of the veteran's 
claim in that such evidence was not previously submitted to 
agency decisionmakers, bears directly and substantially upon 
the specific matter under consideration, is neither 
cumulative nor redundant, and by itself or in connection with 
evidence previously assembled is so significant that it must 
be considered to fairly decide the merits of the claim.  
Accordingly, the veteran's claim of service connection for a 
back disorder, to include as secondary to the service-
connected weak feet, bilateral is reopened, and the appeal is 
granted, to that extent only.  38 U.S.C.A. § 5108 (West 
1991); 38 C.F.R. § 3.156(a) (effective prior to August 29, 
2001).  However, the evidence presented thus far does not 
warrant a grant of service connection for a back disorder 
and, in light of the Veterans Claims Assistance Act of 2000, 
further development of the case is necessary prior to final 
adjudication.  Specifically, as noted above, pursuant to 
authority granted by 67 Fed. Reg. 3,099, 3,104 (Jan. 23, 
2002) (to be codified at 38 C.F.R. § 19.9(a)(2)), the Board 
is undertaking additional development on the issue of service 
connection for a back disorder.  When the Board completes 
this development, it will notify the veteran as required by 
Rule of Practice 903.  67 Fed. Reg. 3,099, 3,105 (Jan. 23, 
2002) (to be codified at 38 C.F.R. § 20.903).  After giving 
the notice and reviewing the response to the notice, the 
Board will prepare a separate decision addressing this issue.


ORDER

An evaluation in excess of 10 percent for weak foot, 
bilateral is denied.

New and material evidence having been submitted, the claim 
for service connection for a back disorder is reopened; the 
appeal is granted to this extent only.



		
	A. BRYANT
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

